CONFESSION OF ERROR

PER CURIAM.
As the State properly concedes, the trial court erred in adjudicating the defendant guilty of a willful violation of probation, revoking the defendant’s probation and imposing community control where the trial court specifically found that the defendant lacked the financial ability to pay the court ordered restitution. See Hewett v. State, 613 So.2d 1305, 1307 (Fla.1993); § 948.06(4), Fla.Stat. (1993). Accordingly we reverse the revocation of defendant’s probation and the imposition of community control. However, we af*1141firm the remaining portions of the order imposing alternate sanctions.
Affirmed in part; reversed in part.